Citation Nr: 0301949	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for fibromyalgia from 
October 21, 1999?

2.  Entitlement to service connection for a cervical and 
thoracic condition other than fibromyalgia, to include 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1972 
to July 1986.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the October 2000 rating decision of 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina, granting 
service connection for fibromyalgia and assigning a 10 
percent rating for that disorder.

In January 2002, the veteran testified before a hearing 
officer at the RO.  In December 2002 he withdrew his request 
to appear at a hearing conducted by the Board.

While the veteran had perfected an appeal of a claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, he withdrew that appeal in a written, signed 
statement submitted in August 2002.  
 

REMAND

The Board notes that the veteran on October 21, 1999 had 
requested reopening of a claim of entitlement to service 
connection for a cervical and thoracic spine condition.  
While an October 2000 rating decision reopened that claim, it 
only granted service connection for fibromyalgia.  In his 
November 2000 notice of disagreement with the October 2000 RO 
decision, the veteran disagreed both with the rating assigned 
for fibromyalgia, as well as the denial of entitlement to 
service connection for a cervical and thoracic spine 
condition other than fibromyalgia, to include arthritis.  
While an appeal has been perfected as to the claim for a 
higher initial evaluation for fibromyalgia, the RO has yet to 
issue a statement of the case addressing the claim of 
entitlement to service connection for a cervical or thoracic 
spine disorder other than fibromyalgia.  Where a notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  The absence of a statement of the 
case necessitates a remand.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999). 

Regarding the claim for a higher initial evaluation for 
fibromyalgia, the Board notes that the rating criteria for 
fibromyalgia under Diagnostic Code 5025 includes 
consideration of depression as a symptom of that disorder.  A 
VA examiner who examined the veteran for fibromyalgia in May 
2000, noted in a subsequent addendum that the veteran's 
symptoms of fibromyalgia could not readily be differentiated 
from his diagnosed depression.  Further, a May 2000 VA 
psychiatric examination diagnosed major depression with 
psychosis, agitated type.  The veteran was judged to be 
significantly impaired in social and occupation functioning 
due to his psychiatric disorder.  However, neither of these 
VA examiners addressed whether the veteran's major depression 
with psychosis is due to his service-connected fibromyalgia.  
Such an assessment is needed to ascertain the appropriate 
rating to be assigned for fibromyalgia.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should further review the 
issue of entitlement to service 
connection for a cervical and thoracic 
condition other than fibromyalgia, to 
include arthritis, and take any 
appropriate action necessary under the 
VCAA, to include full compliance with 
the notice provisions as defined in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If the benefit remains denied, 
unless the appeal is withdrawn in 
writing by the veteran, the RO must 
issue a statement of the case responding 
to the November 2000 notice of 
disagreement.  The appellant and his 
representative are advised that they 
will have sixty days from the date of 
mailing of the statement of the case to 
submit a substantive appeal as to this 
issue.  If a timely substantive appeal 
is not received, no further action is 
required by the RO as to this issue.  

2.  The RO should provide the both the 
May 2000 VA fibromyalgia examiner and 
the June 2000 VA psychiatric examiner 
with the claims folder for review, and 
request that they each review the 
medical record and provide a joint 
opinion, signed and agreed upon by each 
practitioner, addressing whether the 
veteran's diagnosed major depression 
with psychosis is a symptom of his 
service-connected fibromyalgia, or 
whether it is a separate and distinct 
disorder.  If they consider there to be 
some lesser psychiatric condition 
attributable to the fibromyalgia, they 
should discuss its nature and extent, 
including as it relates to the level of 
impairment attributable to the service-
connected fibromyalgia.  The examiners 
should be informed that the rating 
criteria for fibromyalgia under 
38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2002), includes depression and anxiety 
as possible symptoms of that disorder.  

The May 2000 examiner should be asked to 
provide a separate opinion addressing 
which, if any, of the following other 
symptoms are present in this case: 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, and Raynaud's-like symptoms.  
The examiner should address the severity 
of each symptom found to be associated 
with the veteran's fibromyalgia.  

If necessary, the examiners should re-
examine the veteran to address these 
questions.  For any examination 
conducted, the claims folder must be 
available to the examiner for review.  

3.  Thereafter, the RO should 
readjudicate the question what evaluation 
is warranted for fibromyalgia from 
October 21, 1999.  In readjudicating the 
claim, the RO must review all of the 
evidence of record to determine whether 
the duties to assist and notify the 
veteran under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
fulfilled.  Particular care and attention 
must be afforded to ensuring that the 
veteran has been provided complete notice 
of what VA will do and what the claimant 
must do.  Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




